DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election WITHOUT traverse of GROUP I in the reply filed on 03/31/2022 is acknowledged. Claims 21-23 have been withdrawn from further consideration and claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodge (US PGPub 2003/0050597) in view of Maurat (US PGPub 2011/0027753).
Regarding Claim 1, Dodge teaches a system for dispensing a curable composition (abstract see Figure 14) comprising: 
a delivery device (30B; Figure 14; Paragraph 0103); 
a static mixer (170) having a proximal end that is connected with a distal end of said delivery device (30B) (Figure 11 and 14; Paragraphs 0084, 0104, and 113); 
a flexible spreader (720; Figure 30, Paragraph 0141-0142) having a proximal end (722) that is connected with a distal end of said static mixer (710) (see Paragraph 0141) and a distal end (728)
Dodge fails to disclose the flexible spreader comprises a distal end including a flat dispensing opening, and a plurality of channels extending through said flexible spreader to said flat dispensing opening.
Maurat teaches an application tip for dispensing from a syringe (abstract, Figure 1-4) comprising a flexible spreader (Paragraph 0027) comprising a distal end having a flat dispensing opening (104) Paragraph 0006 and 0040), and a plurality of channels (114) extending through said flexible spreader to said flat dispensing opening (104; Figure 2). The Examiner notes that distal end of the tip (105) is shown to be rounded in Figure 1B (see Paragraph 0029) however Maurat teaches the shape and geometry of the tip may be different in order to be adapted to the surface in which the composition is to be applied (Paragraph 0029 and 0030).
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the flexible spreader taught by Dodge with flexible spreader as taught by Maurat since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art; In this case, the spreader of Maurat would be sufficient to provide dispense and apply a mixed curable composition to the user.
Furthermore, should Applicant disagree that Maurat discloses a flexible spreader comprising distal end having a flat dispensing opening, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to use modify the shape of the distal end, as taught in Paragraph 0029 and 0030 of Maurat, to be a flat distal tip, since it has been held that the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966). (See MPEP 2144.04). In this case, the matter of choice depends on the geometry of the surface in which the composition is to be applied (Paragraph 0030; Maurat).
Regarding Claim 3, the combination of references disclosed above teach the system as claimed in claim 1, wherein Dodge teaches said delivery device contains at least one component of a curable composition, and wherein said delivery device is configured to expel said at least one component from said delivery device into the proximal end of said static mixer (Paragraph 0003, 0004, 0126; Dodge).
Regarding Claim 4, the combination of references disclosed above teaches the system as claimed in claim 3, wherein Dodge teaches said delivery device includes a dual barrel syringe (figure 14) comprising: 
a first syringe barrel (22B) containing a first component of said curable composition and a first plunger (62B) disposed within said first syringe barrel (Figure 14); 
a second syringe barrel (24B) containing a second component of said curable composition and a second plunger (62B) disposed within said second syringe barrel, wherein said first and second plungers are moveable toward distal ends of said respective first and second syringe barrels for expelling said first and second components from the distal ends of said respective first and second syringe barrels and into the proximal end of said static mixer (Paragraph 0103; Dodge).
Regarding Claim 5, the combination of references disclosed above teaches the system as claimed in claim 4, wherein Dodge teaches further comprising a tab (96B) interconnecting proximal ends of said first and second plungers for simultaneously moving said first and second plungers toward the distal ends of said respective first and second syringe barrels for expelling said first and second components (see Figure 14; Dodge).
Regarding Claim 6, the combination of references disclosed above teaches the system as claimed in claim 1, wherein Dodge teaches said static mixer comprises (see Figure 14): 
a static mixing tube (150B) having a proximal end with a proximal opening, a distal end with a distal opening, and a conduit that extends from the proximal opening to the distal opening (Paragraph 0103); 
at least one helical baffle (170) disposed within the conduit of said static mixing tube, wherein said at least one helical baffle (170) includes helically wounds blades adapted to mix said first and second components together to form said curable composition as said first and second components flow from the proximal end to the distal end of said static mixing tube (see Paragraph 0101; Dodge).
Regarding Claim 7, the combination of references disclosed above teaches the system as claimed in claim 1, wherein Maurat teaches said flexible spreader (200; Figures 1B-Figure 3) includes a flexible blade having a proximal end and a distal end, said flexible blade comprising: 
a first wall (bottom surface; see Figures 1B and 3) extending from the proximal end to the distal end of said flexible blade; 
a second wall (top surface; see Figures 1B and 3) extending from the proximal end to the distal end of said flexible blade; 
said plurality of channels (113) extending between said first and second walls to said flat dispensing opening at the distal end of said flexible spreader (see Figures 1B and Figure 3; Maurat).
Regarding Claim 8, the combination of references disclosed above teaches the system as claimed in claim 7, wherein Maurat teaches said flexible blade is made of a material selected from the group consisting of silicones, rubbers, and polymers having a 0-80 durometer Shore A hardness rating (Paragraph 0035; Maurat).
Regarding Claim 9, the combination of references disclosed above teaches the system as claimed in claim 7, wherein Maurat teaches said flexible spreader further comprises a plurality of spaced posts (raised portion of the grooves as seen in Figure 3) extending from said first wall (bottom surface) to said second wall (top surface) for defining said plurality of channels (see Figure 3; Maurat).
Regarding Claim 10, the combination of references disclosed above teaches the system as claimed in claim 9, wherein Maurat teaches said first wall (bottom surface) has an inner surface and said second wall (top surface) has an inner surface that opposes said inner surface of said first wall (see Figures 1B and 3), wherein said spaced posts (raised portion of grooves (see Figure 3) extend from said inner surface (bottom surface) of said first wall to said inner surface of said second wall (top surface, see Figure 3; Maurat).
Regarding Claim 11, the combination of references disclosed above teaches the system as claimed in claim 7, wherein Maurat teaches the distance (110/111) between the proximal ends of said first and second walls of said flexible blade is greater than the distance (112) between the distal ends of said first and second walls of said flexible blade (See Figures 1B and 3; Maurat).
Regarding Claim 12, the combination of references disclosed above teaches the system as claimed in claim 7, wherein said flexible blade (see Figure 1A) has a first width (Lo; see Figure 1A) at the proximal end thereof and a second width (Ls; see Figure 1A) at the distal end thereof that is greater than the first width so that the distal end of said flexible blade is wider than the proximal end of said flexible blade (see Figure 1A).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodge (US PGPub 2003/0050597) in view of Maurat (US PGPub 2011/0027753) as applied to claim 1 above, and further in view of Epstein (US PGPub 2001/0011162).
Regarding Claim 2, the combination of references disclosed above teaches the system as claimed in claim 1, but fails to disclose further comprising a hot gas blower configured to generate a hot gas stream that flows distally over the distal end of said flexible spreader.
Epstein discloses a fluid applicator similar to the present invention (Abstract, Figure 7) comprising a hot gas blower configured to generate a hot gas stream (44) (Paragraph 0070-0073) which when combined with the references disclosed above, can flow distally over the distal end of said flexible spreader (see Figure 7 of Epstein).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of references disclosed above to include a hot gas blower, as taught by Epstein, for the advantage of assisting in curing the tissue sealant (Paragraph 0070-0073).

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodge (US PGPub 2003/0050597) in view of Maurat (US PGPub 2011/0027753) as applied to claim 3 above, and further in view of Vachon (US PGPub 2013/0004586).
Regarding Claim 13, the combination of references disclosed above teaches the system as claimed in claim 3, but fails to disclose wherein said curable composition is selected from the group consisting of polyurethane, acrylic, methyl methacrylate, silicone, condensation cured silicone, epoxy, polysulfide, and high viscosity curable biocompatible compositions having viscosities greater than 5000 cps.
Vachon discloses biologically efficacious curable compositions (Paragraph 0007) in which the curable composition is selected from the group consisting of polyurethane, acrylic, methyl methacrylate, silicone, condensation cured silicone, epoxy, polysulfide, and high viscosity curable biocompatible compositions having viscosities greater than 5000 cps (Paragraph 0064).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the curable composition taught by the combination of references with compositions as taught by Vachon since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In this case, the compositions of Vachon can be placed in the delivery system of the combination of references for delivery to tissue (Paragraph 0014; Vachon).
Regarding Claim 14, the combination of references disclosed above teaches the system as claimed in claim 3, but fails to disclose wherein said curable composition comprises a cross-linkable silicone polymer having reactive functionalities; a silica-containing composition; a silicone cross-linking agent; and, a catalyst, wherein said catalyst comprises a platinum tetramethyldivinyl disiloxane diethyl maleate complex.
Vachon discloses biologically efficacious curable compositions (Paragraph 0007) in which the curable composition is a cross-linkable silicone polymer having reactive functionalities; a silica-containing composition; a silicone cross-linking agent; and, a catalyst, wherein said catalyst comprises a platinum tetramethyldivinyl disiloxane diethyl maleate complex (Paragraph 0007, 0109, 0149, and 0156). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the curable composition taught by the combination of references with compositions as taught by Vachon since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In this case, the compositions of Vachon can be placed in the delivery system of the combination of references for delivery to tissue (Paragraph 0014; Vachon).
Regarding Claim 15, the combination of references disclosed above teaches the system as claimed in claim 14, but fails to disclose wherein the cross-linkable silicone polymer is selected from the group consisting of vinyl terminated polydialkylsiloxane, vinyl terminated polydimethylsiloxane, vinyl terminated polydiphenylsilane-dimethylsiloxane copolymer, vinyl terminated polyphenylmethylsiloxane, vinyl terminated polyfluoropropylmethyl-dimethylsiloxane copolymer, vinyl terminated polydiethylsiloxane, and SiH terminated polydimethyldisiloxane.
Vachon discloses biologically efficacious curable compositions (Paragraph 0007) in which the cross-linkable silicone polymer is selected from the group consisting of vinyl terminated polydialkylsiloxane, vinyl terminated polydimethylsiloxane, vinyl terminated polydiphenylsilane-dimethylsiloxane copolymer, vinyl terminated polyphenylmethylsiloxane, vinyl terminated polyfluoropropylmethyl-dimethylsiloxane copolymer, vinyl terminated polydiethylsiloxane, and SiH terminated polydimethyldisiloxane (Paragraph 0004, 0015, 0064, 0065, 0069, 0070-0072, 0104, and 0128). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the curable composition taught by the combination of references with compositions as taught by Vachon since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In this case, the compositions of Vachon can be placed in the delivery system of the combination of references for delivery to tissue (Paragraph 0014; Vachon).

Claim(s) 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodge (US PGPub 2003/0050597) in view of Maurat (US PGPub 2011/0027753) and Epstein (US PGPub 2001/0011162).
Regarding Claim 16, Dodge teaches a system for dispensing a curable composition comprising: 
a dual barrel syringe (figure 14) comprising: 
a first syringe barrel (22B) containing a first component of said curable composition (Paragraph 0003) and a first plunger (62B) disposed within said first syringe barrel (Figure 14); 
a second syringe barrel (24B) containing a second component (Paragraph 0003) of said curable composition and a second plunger (62B) disposed within said second syringe barrel, 
a static mixer (170) having a proximal end that is connected with a distal end of said respective first and second barrels, (Figure 11 and 14; Paragraphs 0084, 0104, and 113); wherein said first and second plungers (62B) are moveable toward distal ends of said respective first and second syringe barrels for expelling said first and second components from the distal ends of said respective first and second syringe barrels and into the proximal end of said static mixer for mixing said first and second components to form said curable composition (Paragraph 0103; Dodge).
a flexible spreader (720; Figure 30, Paragraph 0141-0142) having a proximal end (722) that is connected with a distal end of said static mixer (710) (see Paragraph 0141) and a distal end (728)
Dodge fails to disclose the flexible spreader comprises a distal end including a flat dispensing opening, and a plurality of channels extending through said flexible spreader to said flat dispensing opening.
Maurat teaches an application tip for dispensing from a syringe (abstract, Figure 1-4) comprising a flexible spreader (Paragraph 0027) comprising a distal end having a flat dispensing opening (104) Paragraph 0006 and 0040), and a plurality of channels (114) extending to said flat dispensing opening that are configured to deliver said curable composition from said static mixer to said flat dispensing opening(104; Figure 2). The Examiner notes that distal end of the tip (105) is shown to be rounded in Figure 1B (see Paragraph 0029) however Maurat teaches the shape and geometry of the tip may be different in order to be adapted to the surface in which the composition is to be applied (Paragraph 0029 and 0030).
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the flexible spreader taught by Dodge with flexible spreader as taught by Maurat since it has been held that where the general conditions of a claim are disclosed in the prior art, the substitution of one known element for another yields predictable results to one of ordinary skill in the art; In this case, the spreader of Maurat would be sufficient to provide dispense and apply a mixed curable composition to the user.
Furthermore, should Applicant disagree that Maurat discloses a flexible spreader comprising distal end having a flat dispensing opening, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to use modify the shape of the distal end, as taught in Paragraph 0029 and 0030 of Maurat, to be a flat distal tip, since it has been held that the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966). (See MPEP 2144.04). In this case, the matter of choice depends on the geometry of the surface in which the composition is to be applied (Paragraph 0030; Maurat).
The combination of references disclosed further fails to disclose a hot gas blower configured to generate a hot gas stream that flows distally over the distal end of said flexible spreader for curing said curable composition dispensed from said flat dispensing opening.
Epstein discloses a fluid applicator similar to the present invention (Abstract, Figure 7) comprising a hot gas blower configured to generate a hot gas stream (44) (Paragraph 0070-0073) which when combined with the references disclosed above, can flow distally over the distal end of said flexible spreader for curing said curable composition dispensed from said flat dispensing opening (see Figure 7 of Epstein).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of references disclosed above to include a hot gas blower, as taught by Epstein, for the advantage of assisting in curing the tissue sealant (Paragraph 0070-0073).

Regarding Claim 17, the combination of references disclosed above teaches the system as claimed in claim 16, wherein Maurat teaches said flexible spreader (200; Figures 1B-Figure 3) includes a flexible blade having a proximal end and a distal end, said flexible blade comprising: 
a first wall (bottom surface; see Figures 1B and 3) extending from the proximal end to the distal end of said flexible blade; 
a second wall (top surface; see Figures 1B and 3) extending from the proximal end to the distal end of said flexible blade; 
said plurality of spaced posts (113) extending between said first wall to said second walls for defining said plurality of channels extending between said first and second walls to said flat dispensing opening at the distal end of said flexible spreader (see Figures 1B and Figure 3; Maurat).
Regarding Claim 19, the combination of references disclosed above teaches the system as claimed in claim 16, wherein Maurat teaches said flexible spreader is made of a material selected from the group consisting of silicones, rubbers, and polymers having a 0-80 durometer Shore A hardness rating (Paragraph 0035; Maurat).
Regarding Claim 20, the combination of references disclosed above teaches the system as claimed in claim 17, wherein the distance (110 as seen in Figure 1B) between the proximal ends of said first and second walls of said flexible blade is greater than the distance (112) between the distal ends of said first and second walls of said flexible blade (as seen in Figure 1B), and wherein said flexible blade has a first width (Lo as seen in Figure 1A) at the proximal end thereof and a second width (Ls as see in Figure 1A) at the distal end thereof that is greater than the first width so that the distal end of said flexible blade is wider than the proximal end of said flexible blade (see Figure 1A).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771